Exhibit 10.3
(DIEBOLD) [l37610l3761000.gif]
RSU Agreement
     WHEREAS,                     (hereinafter called the “Grantee”) is a key
associate of Diebold, Incorporated (hereinafter called the “Corporation”) or a
Subsidiary; and
     WHEREAS, the execution of an RSU Agreement (hereinafter called the
“Agreement”) substantially in the form hereof has been authorized by a
resolution of the Compensation Committee (the “Committee”) of the Board of
Directors of the Corporation (the “Board”) duly adopted on                 (the
“Date of Grant”).
     NOW, THEREFORE, the Corporation hereby confirms to the Grantee the grant,
effective on the Date of Grant, pursuant to the Corporation’s 1991 Equity and
Performance Incentive Plan (As Amended and Restated as of April 13, 2009) (the
“Plan”), of                 Deferred Shares in the form of Restricted Stock
Units (“RSUs”) subject to the terms and conditions of the Plan and the terms and
conditions described below.
1. Definitions.
               As used in this Agreement:

  (a)   A “Change in Control” shall be deemed to have occurred if any of the
following events shall occur:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either: (A) the then-outstanding shares of common stock of the Corporation (the
“Corporation Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (“Voting Stock”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control: (1) any acquisition directly from the Corporation, (2) any
acquisition by the Corporation, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any Subsidiary
of the Corporation, or (4) any acquisition by any Person pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 1(a); or

 



--------------------------------------------------------------------------------



 



  (ii)   Individuals who, as of the date hereof, constitute the Board (as
modified by this subsection (ii), the “Incumbent Board”) cease for any reason
(other than death or disability) to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Corporation in which such person is named as a
nominee for director, without objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or    
(iii)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Corporation Common Stock and
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Corporation or all or substantially all of the Corporation’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Corporation Common Stock and Voting Stock of the
Corporation, as the case may be, (B) no Person (excluding any entity resulting
from such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of

2



--------------------------------------------------------------------------------



 



      the then-outstanding voting securities of such corporation except to the
extent that such ownership existed prior to the Business Combination and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board providing for such Business Combination; or     (iv)   Approval by the
shareholders of the Corporation of a complete liquidation or dissolution of the
Corporation.

  (b)   “Deferral Period” means the period commencing on                 and
ending on                .     (c)   “Termination for Good Cause” means the
Grantee’s termination of the Grantee’s employment with the Corporation or a
Subsidiary as a result of the occurrence of any of the following:

  (i)   a change in the Grantee’s principal location of employment that is
greater than fifty (50) miles from its location as of the date hereof without
the Grantee’s consent; provided, however, that the Grantee hereby acknowledges
that the Grantee may be required to engage in travel in connection with the
performance of the Grantee’s duties hereunder and that such travel shall not
constitute a change in the Grantee’s principal location of employment for
purposes hereof;     (ii)   a material diminution in the Grantee’s base
compensation;     (iii)   a change in the Grantee’s position with the
Corporation without the Grantee’s consent such that there is a material
diminution in the Grantee’s authority, duties or responsibilities; or     (iv)  
any other action or inaction that constitutes a material breach by the
Corporation of the agreement under which the Grantee provides services.

Notwithstanding the foregoing, the Grantee’s termination of the Grantee’s
employment with the Corporation as a result of the occurrence of any of the
foregoing shall not constitute a “Termination for Good Cause” unless (A) the
Grantee gives the Corporation written notice of such occurrence within ninety
(90) days of such occurrence and such occurrence is not cured by the Corporation
within thirty (30) days of the date on which such written notice is received by
the Corporation and (B)

3



--------------------------------------------------------------------------------



 



      the Grantee actually terminates his or her employment with the Corporation
prior to the three hundred sixty-fifth (365th) day following such occurrence.

2. Payment of RSUs.
          The RSUs granted hereby shall become payable to the Grantee if they
become nonforfeitable in accordance with Section 3, Section 4 or Section 5
hereof.
3. Vesting of RSUs.
          Subject to the terms and conditions of Sections 4, 5 and 6 hereof, the
Grantee’s right to receive Common Shares under this Agreement shall become
nonforfeitable at the end of the Deferral Period.
4. Effect of Change in Control.
          In the event of (a) a Change in Control after the Date of Grant but
prior to the end of the Deferral Period, and (b) prior to the end of the
Deferral Period the Grantee’s employment with the Corporation or a Subsidiary is
terminated by the Grantee as a “Termination for Good Cause” or the Grantee is
terminated by the Corporation other than as a “Termination for Cause,” then the
RSUs granted hereby shall become nonforfeitable. Notwithstanding anything in
this Section 4 to the contrary, in connection with a Business Combination the
result of which is that the Corporation Common Stock and Voting Stock is
exchanged for or becomes exchangeable for securities of another entity, cash or
a combination thereof, if the entity resulting from such Business Combination
does not assume the RSUs evidenced hereby and the Corporation’s obligations
hereunder, or replace the RSUs evidenced hereby with a substantially equivalent
security of the entity resulting from such Business Combination, then the RSUs
evidenced hereby shall become immediately nonforfeitable as of immediately prior
to such Business Combination.
5. Effect of Death, Disability or Retirement.

  (a)   If the Grantee’s employment with the Corporation or one of its
Subsidiaries should terminate because of death or permanent total disability,
the RSUs granted hereby shall become nonforfeitable.     (b)   If the Grantee’s
employment with the Corporation or a Subsidiary should terminate on or after the
date on which the Grantee attains age 65 and on such date the Grantee shall have
completed five (5) or more years of continuous employment with the Corporation
and its Subsidiaries, the RSUs granted hereby shall become nonforfeitable.    
(c)   If the Grantee’s employment with the Corporation or a Subsidiary should
terminate and the sum of the Grantee’s age and the number of the Grantee’s years
of continuous employment with the Corporation and its Subsidiaries on such date
equals or exceeds 70, the extent to which the RSUs granted hereby shall become
nonforfeitable shall be determined as if the Grantee’s employment had not
terminated and the result shall be multiplied by a fraction, the numerator of
which is

4



--------------------------------------------------------------------------------



 



      the number of full months the Grantee was employed during the Deferral
Period and the denominator of which is the total number of months in the
Deferral Period; provided, however, the Board, upon the recommendation of the
Committee may, in its discretion, increase payments made under the foregoing
circumstances up to the full amount payable for service throughout the Deferral
Period.

6. Effect of Terminations of Employment; Detrimental Activity.
          In the event that the Grantee’s employment shall terminate in a manner
other than any specified in Section 5 hereof or if the Grantee shall engage in
any Detrimental Activity (as defined below), the Grantee shall forfeit any RSUs
that have not become nonforfeitable by such Grantee at the time of such
termination; provided, however, that the Board upon recommendation of the
Committee may order that any part or all of such RSUs become nonforfeitable.
7. Form and Time of Payment of RSUs.
          Except as otherwise provided for in Section 12, payment shall be made
in the form of the Corporation’s Common Shares at the time they become
nonforfeitable in accordance with Section 3, 4 or 5 hereof. To the extent that
the Corporation is required to withhold federal, state, local or foreign taxes
in connection with the delivery of Common Shares to the Grantee or any other
person under this Agreement, the number of Common Shares to be delivered to the
Grantee or such other person shall be reduced (based on the Market Value per
Share as of the date the RSUs become payable) to provide for the taxes required
to be withheld, with any fractional shares that would otherwise be delivered
being rounded up to the next nearest whole share. The Committee may, at its
discretion, adopt any alternative method of providing for taxes required to be
withheld.
8. Detrimental Activity.
          If the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity, and the Board shall so find, and (except for any
Detrimental Activity described in Section 8(d)(v)(B)) if the Grantee shall not
have ceased all Detrimental Activity within 30 days after notice of such finding
given within one year after commencement of such Detrimental Activity, the
Grantee shall:

  (a)   Return to the Corporation all Common Shares that the Grantee has not
disposed of that were paid out pursuant to this Agreement within a period of one
year prior to the date of the commencement of such Detrimental Activity, and    
(b)   With respect to any Common Shares that the Grantee has disposed of that
were paid out pursuant to this Agreement within a period of one year prior to
the date of the commencement of such Detrimental Activity, pay to the
Corporation in cash the value of such Common Shares on the date such Common
Shares were paid out.     (c)   To the extent that the amounts referred to in
Section 8(a) and 8(b) above are not paid to the Corporation, the Corporation may
set off the amounts so payable to it against any amounts that may be owing from
time to time by the Corporation or a Subsidiary

5



--------------------------------------------------------------------------------



 



      to the Grantee, whether as wages, deferred compensation or vacation pay or
in the form of any other benefit or for any other reason.     (d)   For purposes
of this Agreement, the term “Detrimental Activity” shall include:

  (i)   Engaging in any activity, as an employee, principal, agent, or
consultant for another entity, and in a capacity, that directly competes with
the Corporation or any Subsidiary in any actual product, service or business
activity (or in any product, service or business activity which was under active
development while the Grantee was employed by the Corporation if such
development is being actively pursued by the Corporation during the one-year
period first referred to in this Section 8) for which the Grantee has had any
direct responsibility and direct involvement during the last two years of his or
her employment with the Corporation or a Subsidiary, in any territory in which
the Corporation or a Subsidiary manufactures, sells, markets, services, or
installs such product or service, or engages in such business activity.     (ii)
  Soliciting any employee of the Corporation or a Subsidiary to terminate his or
her employment with the Corporation or a Subsidiary.     (iii)   The disclosure
to anyone outside the Corporation or a Subsidiary, or the use in other than the
Corporation or a Subsidiary’s business, without prior written authorization from
the Corporation, of any confidential, proprietary or trade secret information or
material relating to the business of the Corporation and its Subsidiaries,
acquired by the Grantee during his or her employment with the Corporation or its
Subsidiaries or while acting as a consultant for the Corporation or its
Subsidiaries thereafter.     (iv)   The failure or refusal to disclose promptly
and to assign to the Corporation upon request all right, title and interest in
any invention or idea, patentable or not, made or conceived by the Grantee
during employment by the Corporation and any Subsidiary, relating in any manner
to the actual or anticipated business, research or development work of the
Corporation or any Subsidiary or the failure or refusal to do anything
reasonably necessary to enable the Corporation or any Subsidiary to secure a
patent where appropriate in the United States and in other countries.     (v)  
Activity that results in Termination for Cause. For the purposes of this
Section 8 and Section 4, “Termination for Cause” shall mean a termination:

  (A)   due to the Grantee’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or     (B)   due to an act of dishonesty
on the part of the Grantee constituting a felony resulting or intended to
result, directly or indirectly, in his or

6



--------------------------------------------------------------------------------



 



      her gain for personal enrichment at the expense of the Corporation or a
Subsidiary.

9. Payment of Dividend Equivalents.
          During the Deferral Period, from and after the Date of Grant and until
the earlier of (a) the time when the RSUs become payable in accordance with
Section 3, Section 4 or Section 5 hereof or (b) the time when the Grantee’s
right to receive Common Shares upon payment of RSUs is forfeited in accordance
with Section 6 hereof, the Corporation shall pay to the Grantee, whenever a
dividend is paid on Common Shares (or at such later time as may be consistent
with the Corporation’s administrative requirements), an amount of cash equal to
the product of the per-share amount of the dividend paid times the number of
such RSUs.
10. RSUs Non-Transferable.
          Neither the RSUs granted hereby nor any interest therein or in the
Common Shares related thereto shall be transferable other than by will or the
laws of descent and distribution prior to payment.
11. Dilution and Other Adjustments.
          In the event of any change in the aggregate number of outstanding
Common Shares by reason of (a) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Corporation, or (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing, then the Committee shall adjust the number of RSUs then held by the
Grantee in such manner as to prevent the dilution or enlargement of the rights
of the Grantee that would otherwise result from such event. Furthermore, in the
event that any transaction or event described or referred to in the immediately
preceding sentence shall occur, the Committee may provide in substitution of any
or all of the Grantee’s rights under this Agreement such alternative
consideration as the Committee may determine in good faith to be equitable under
the circumstances. Such adjustments made by the Committee shall be conclusive
and binding for all purposes of this Agreement.
12. Compliance with Section 409A of the Code.
          To the extent applicable, it is intended that this Agreement and the
Plan comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Grantee. This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision that would cause the Agreement or
the Plan to fail to satisfy Section 409A of the Code shall have no force and
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by the Corporation without the consent of the Grantee). In particular,
to the extent the RSUs become nonforfeitable pursuant to

7



--------------------------------------------------------------------------------



 



Section 4 or Section 5 and the issuance of the Common Shares at such time would
subject the Grantee to penalties under Section 409A of the Code, then
notwithstanding anything to the contrary in Section 7 above, issuance of the
Common Shares will be made, to the extent necessary to comply with the
provisions of Section 409A of the Code, to the Grantee on the earlier of (a) the
Grantee’s “separation from service” with the Corporation (determined in
accordance with Section 409A of the Code); provided, however, that if the
Grantee is a “specified employee” (within the meaning of Section 409A of the
Code), the Grantee’s date of issuance of the Common Shares shall be the date
that is six months after the date of the Grantee’s “separation from service”
with the Corporation, (b) the end of the Deferral Period, or (c) the Grantee’s
death. Reference to Section 409A of the Code is to Section 409A of the Internal
Revenue Code of 1986, as amended, and will also include any proposed, temporary
or final regulations, or any other guidance, promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
13. Employment Rights.
          For purposes of this Agreement, the continuous employ of the Grantee
with the Corporation or a Subsidiary shall not be deemed interrupted, and the
Grantee shall not be deemed to have ceased to be an associate of the Corporation
or any Subsidiary, by reason of the transfer of his or her employment among the
Corporation and its Subsidiaries. This RSU award is a voluntary, discretionary
bonus being made on a one-time basis and it does not constitute a commitment to
make any future awards. This RSU award and any payments made hereunder will not
be considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give the Grantee any right to continue employment with the
Corporation or any Subsidiary, as the case may be, or interfere in any way with
the right of the Corporation or a Subsidiary to terminate the employment of the
Grantee.
14. Data Privacy.
          Information about the Grantee and the Grantee’s participation in the
Plan may be collected, recorded, and held, used and disclosed for any purpose
related to the administration of the Plan. The Grantee understands that such
processing of this information may need to be carried out by the Corporation and
its Subsidiaries and by third party administrators whether such persons are
located within the Grantee’s country or elsewhere, including the United States
of America. The Grantee consents to the processing of information relating to
the Grantee and the Grantee’s participation in the Plan in any one or more of
the ways referred to above.
15. Plan and Capitalized Terms.
          This Agreement is subject to the terms and conditions of the Plan.
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Plan.

8



--------------------------------------------------------------------------------



 



16. Amendments.
          Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to RSUs without the Grantee’s consent.
17. Validity.
          If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or under any circumstances shall not be affected,
and the provisions so held to be invalid, unenforceable or otherwise illegal
shall be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
18. Governing Law.
          This Agreement is made under, and shall be construed in accordance
with the internal substantive laws of the State of Ohio.
The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the RSUs granted hereunder on the terms and conditions set
forth herein in the Plan.

             
Date:
           
 
           
 
          [Associate Name]

          Executed in the name and on behalf of the Corporation at North Canton,
Ohio as of the            day of                .

     
 
  DIEBOLD, INCORPORATED
 
   
 
   
 
  [name of signatory]
 
  [title of signatory]

9